FILED
                              NOT FOR PUBLICATION                           MAR 02 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



ROSA MARIA MORALES LEMUS and                       Nos. 09-70088
JENNEFER MARIA MARTINEZ                                 09-72760
MORALES,
                                                   Agency Nos. A029-274-266
               Petitioners,                                    A029-274-267

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       In these consolidated petitions for review, Rosa Maria Morales Lemus and

Jennefer Maria Martinez Morales, natives and citizens of Guatemala, petition for

review of the Board of Immigration Appeals’ (“BIA”) order denying their motion


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to reopen on the basis of ineffective assistance of counsel, and order denying their

motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen or reconsider, Mohammed v.

Gonzales, 400 F.3d 785, 791 (9th Cir. 2005), and we deny the petition for review.

       The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely because it was filed more than eight years after the September

11, 1998, deadline for motions to reopen for the purpose of filing an application for

special rule cancellation of removal under the Nicaraguan Adjustment and Central

American Relief Act of 1997, see 8 C.F.R. § 1003.43(e)(1), and petitioners failed

to establish that they acted with the due diligence required for equitable tolling, see

Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir. 2003) (equitable tolling is available

where “petitioner is prevented from filing because of deception, fraud, or error, as

long as the petitioner acts with due diligence”).

       Accordingly, the BIA did not abuse its discretion in denying petitioners’

motion to reconsider. See 8 C.F.R. § 1003.2(b)(1) (“A motion to reconsider shall

state the reasons for the motion by specifying the errors of fact or law in the prior

Board decision . . . .”).

       PETITION FOR REVIEW DENIED.




                                           2                                     09-72760